          Case
          Case2:20-cv-01902-MRH
               2:05-mc-02025 Document
                                Document
                                      20011 Filed
                                            Filed12/08/20
                                                  12/08/20 Page
                                                           Page11of
                                                                  of55




                  IN THE UNITED STATE DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF PENNSYLVANIA

ALBERT J. SOLLAZZO                            )
1008 Wampum Road                              )
Ellwood City, PA 16117                        )
                                              )
                Plaintiff,                    )       Case No.          20-1902
                                              )
       vs.                                    )
                                              )
NORFOLK SOUTHERN RAILWAY                      )
COMPANY                                       )
                                              )
       Serve:                                 )
                                              )
                                              )
                Defendant.                    )

                      COMPLAINT AND REQUEST FOR JURY TRIAL

       Plaintiff, Albert J. Sollazzo, by and through counsel, Justin R. Lewis, sues Norfolk

Southern Railway Company, and as causes of action states as follows:

                             PARTIES, JURISDICTION AND VENUE

       1. Albert J. Sollazzo is a citizen of Pennsylvania.

       2. Defendant, Norfolk Southern Railway Company (“Norfolk Southern”), is a railroad

corporation and common carrier for hire organized under the laws of Virginia, with its principal

place of business in Norfolk, Virginia, and doing business through the eastern states of the

United States, including Pennsylvania, and engaging as an interstate carrier of freight for hire

into and from the various states.

       3. This Court has original federal question subject matter jurisdiction in this case

pursuant to 28 U.S.C. §1331 and the Federal Employers’ Liability Act, 45 U.S.C. §51, et seq.

(“FELA”).




                                                  1
            Case
            Case2:20-cv-01902-MRH
                 2:05-mc-02025 Document
                                  Document
                                        20011 Filed
                                              Filed12/08/20
                                                    12/08/20 Page
                                                             Page22of
                                                                    of55




       4. Venue is proper in this Court pursuant to 28 U.S.C. §1391 (b)(2) inasmuch as a

substantial part of the events or omissions giving rise to this claim occurred in Pennsylvania, and

28 U.S.C. §1391 (b)(2) inasmuch as Norfolk Southern’s principal place of business is in

Virginia, and is doing business throughout the eastern states, including Pennsylvania, and

engaging in carrying freight for hire between and through various states in the eastern portion of

the United States.

                           COUNT 1 – VIOLATION OF THE FELA

       5. The Plaintiff’s action arises under the Federal Employers’ Liability Act, 45 U.S.C.

§51, et seq. (“FELA”).

       6. At all times herein mentioned, the Plaintiff and the Defendant were engaged in

interstate commerce; all trackage, cars, equipment and premises involved were under the control

of the Defendant.

       7. On or about the 29th day of June, 2019, the Plaintiff, while in the employ of the

Defendant as a Conductor, sustained severe injuries.

       8. On that date, the Plaintiff was performing his duties on the subject date, in the dark,

when he was struck from behind by an assailant. The Plaintiff fell to the ground and landed face

down and regained consciousness about ten minutes later. When he regained consciousness,

the Plaintiff noted that his wallet had been take and he immediately felt pain in his left shoulder

and had scrapes and bruises over his entire body. The Plaintiff was taken by ambulance to the

hospital.

       9. Prior to this incident, there had been at least two other employees of the Defendant

who had been assaulted in that same area. It was known, or shoulder have been known, to the

Defendant’s employees that the area where the incident took place was frequented by drug



                                                 2
            Case
            Case2:20-cv-01902-MRH
                 2:05-mc-02025 Document
                                  Document
                                        20011 Filed
                                              Filed12/08/20
                                                    12/08/20 Page
                                                             Page33of
                                                                    of55




dealers, addicts and homeless persons. After this incident occurred, the Defendant no longer

allows train crews in this area at night and it is believed to have taken other measures to protect

the safety of its employees required to work in the area.

       10. Defendant owed Plaintiff a non-delegable duty to provide a reasonably safe place in

which to perform his work.

       11. Defendant breached its duty to provide the Plaintiff with a reasonably safe place to

work in that:

                (a) It failed to use reasonable care to furnish Plaintiff with a reasonably safe place

in which to work;

                (b)    It failed to provide proper security in the area where the Plaintiff was

required to work;

                (c) It failed to warn the Plaintiff of dangers presented in the area where

he was required to work;

                (d) It failed to utilize sufficient and appropriate security procedures

for the area where Plaintiff was injured;

                (e) It failed to provide a sufficient and appropriate security perimeter

around the area where Plaintiff was injured;

                (f) It negligently required Plaintiff to work without assistance at a

time and place when it knew or should have known it was placing Plaintiff in danger;

                (g) It failed to provide sufficient lighting in the area Plaintiff was required to

work; and

                (h) It was otherwise careless, reckless and negligent.




                                                   3
          Case
          Case2:20-cv-01902-MRH
               2:05-mc-02025 Document
                                Document
                                      20011 Filed
                                            Filed12/08/20
                                                  12/08/20 Page
                                                           Page44of
                                                                  of55




       12. As a result of the said occurrence, the Plaintiff was seriously, painfully and

permanently injured about the head, body and limbs, resulting in

injuries to his left shoulder, post-traumatic stress disorder and psychological problems, all of

which have required hospital and medical care. It is probable that further medical care will be

required in the future. He has sustained substantial and continuing pain, suffering, agony and

mental anguish in the past, present and probably will continue to sustain the same far into the

future, and has further sustained a permanent disability to his left shoulder and psychological

problems as a result of his injuries.

       13. Prior to his injuries, the Plaintiff was a strong, able-bodied man, is presently 53 years

of age, was earning between Eighty Five Thousand Dollars ($85,000.00) and Ninety Thousand

Dollars ($90,000.00) per year as a Conductor, but by reason of his injuries, he has been unable

to return to his position with the Defendant and has been required to obtain alternative

employment, making considerably less wages; he has incurred and will incur in the future,

medical expenses for treatment of his injuries.

       WHEREFORE, the Plaintiff, Albert J. Sollazzo, demands judgment against the

Defendant, Norfolk Southern Railway Company, in an amount to be determined by the Jury,

together with interest and costs.




                                                  4
          Case
          Case2:20-cv-01902-MRH
               2:05-mc-02025 Document
                                Document
                                      20011 Filed
                                            Filed12/08/20
                                                  12/08/20 Page
                                                           Page55of
                                                                  of55




                                                     ALBERT J. SOLLAZZO

                                                     By his Attorneys,



                                                     _/s/ Justin R. Lewis__________________
                                                     JUSTIN R. LEWIS
                                                     Law Offices of Justin R. Lewis, PLLC
                                                     50 North Park Road, 1st Floor
                                                     Pittsburgh, PA 15229
                                                     (412) 415-0370
                                                     justin@jlewlaw.com


                                                     TO BE ADMITTED PRO HAC VICE

                                                     P. Matthew Darby, Esquire
                                                     H. David Leibensperger, Esquire
                                                     Berman, Sobin, Gross, Feldman & Darby
                                                     1301 York Road, Suite 600
                                                     Lutherville, Maryland 21093
                                                     (410) 769-5400
                                                     pmdarby@bsgfdlaw.com
                                                     hdavid@bsgfdlaw.com


                                  REQUEST FOR JURY TRIAL

       Plaintiff, Albert J. Sollazzo, by and through the undersigned counsel, requests a jury trial

on all issues presented herein.




                                                     __/s/ Justin R. Lewis____________
                                                     JUSTIN R. LEWIS




                                                 5
